NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0801n.06
                           Filed: November 15, 2007

                                           No. 06-2191

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

In re: KARLA RUTH BONZELAAR,                      )
                                                  )
      Debtor.                                     )
________________________                          )
                                                  )
KEITH LANKHEET,                                   )
                                                  )   ON APPEAL FROM THE UNITED
       Appellant,                                 )   STATES DISTRICT COURT FOR THE
                                                  )   WESTERN DISTRICT OF MICHIGAN
v.                                                )
                                                  )
JOHN A. PORTER,                                   )
                                                  )
       Appellee.                                  )


       Before: DAUGHTREY and COOK, Circuit Judges; and VINSON, District Judge.*


       PER CURIAM.         Keith Lankheet appeals the district court’s judgment affirming the

bankruptcy court’s judgment finding certain real property to be part of Karla Bonzelaar’s bankruptcy

estate. Having had the benefit of oral argument, and having studied the record on appeal and the

briefs of the parties, we are not persuaded that the district court erred in affirming the bankruptcy

court’s order. The reasons having been fully articulated by the district court, the issuance of a

detailed opinion by this court would be duplicative and serve no useful purpose. Accordingly, we




       *
         The Honorable C. Roger Vinson, Senior United States District Judge for the Northern
District of Florida, sitting by designation.
No. 06-2191
Lankheet v. Porter (In re Bonzelaar)


affirm the district court’s judgment upon the reasoning set out by that court in its order and opinion

entered on September 1, 2006.




                                                -2-